Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                   No. 04-13-00883-CR

                                    Santos GUEVARA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4704
                      Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 25, 2015.


                                              _____________________________
                                              Rebeca C. Martinez, Justice